CHRISTIAN, Judge.
— The offense is burglary; the punishment, confinement in the penitentiary for four years.
*200The opinion on a former appeal is found reported in 94 South Western, Second Series, at page 466.
The motion for new trial was overruled and notice of appeal given on the 2nd of October, 1936. The trial judge entered an order granting appellant ninety days from the date notice of appeal was given within which to file the bills of exception. The statement of facts and bills of exception were filed January 1, 1937, which was more than ninety days after the notice of appeal was given. By the statute, Art. 760, C. C. P., this court is precluded from considering either the statement of facts or the bills of exception. Wiggs v. State, 36 S. W. (2d) 765.
The judgment is affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.